Denied and Opinion Filed August 20, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00897-CV

                        IN RE WILLIAM SEDRIC AUTREY, Relator

                 Original Proceeding from the 296th Judicial District Court
                                   Collin County, Texas
                            Trial Court Cause No. 429-8119-410

                              MEMORANDUM OPINION
                          Before Justices Bridges, Brown, and Boatright
                                   Opinion by Justice Bridges
       On October 9, 2014 following a bench trial, relator was convicted of four counts of

organized crime and sentenced to life imprisonment. Relator appealed the convictions but this

Court dismissed the appeal at relator’s request. See 05-14-01381-CR. In this original proceeding,

relator seeks a writ of mandamus directing the trial court to rule on a pretrial application for writ

of habeas corpus that was purportedly filed May 28, 2014. We deny the petition.

       To establish a right to mandamus relief in a criminal case, the relator must show that the

trial court violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). As the party seeking

relief, the relator has the burden of providing the Court with a sufficient mandamus record to

establish his right to mandamus relief. Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim.

App. 2011) (orig. proceeding) (Alcala, J. concurring); Walker v. Packer, 827 S.W.2d 833, 837

(Tex. 1992) (orig. proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or
sworn copy” of certain documents, including any order complained of, any other document

showing the matter complained of, and every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1).

          Here, the mandamus record does not include a certified or sworn copy of the trial court’s

docket sheet or other proof that establishes relator filed the pretrial habeas application, requested

a hearing and/or ruling on the application, and the trial court has failed to act on relator’s requests

within a reasonable time. TEX. R. APP. P. 52.3(k)(1)(a), 52.7(a). Moreover, the pretrial application

was implicitly denied because the trial court proceeded to trial and rendered a judgment against

relator. See In re Z.L.T., 124 S.W.3d 163, 165 (Tex. 2003) (trial court’s act of proceeding to trial

without issuing requested bench warrant was implicit denial of its request); see also Vaughn v.

State, 833 S.W.2d 180, 185 (Tex. App.—Dallas 1992, pet. ref’d) (trial court impliedly overruled

motion for mistrial by proceeding with the trial); see also Kreit v. Brewer & Pritchard, P.C., 530
S.W.3d 231, 236 (Tex. App.—Houston [14th Dist.] 2017, pet. denied) (by rendering final

judgment confirming award, the trial court implicitly overruled the motion to vacate the award).

As such, relator has not established a violation of a ministerial duty and is not entitled to mandamus

relief.

          Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE



180897F.P05



                                                  –2–